                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


 RAYMOND R. JENNINGS,                          )
                                               )
                     Plaintiff                 )
                                               )
 vs.                                           )           JUDGMENT IN A CIVIL CASE
                                               )            CASE NO. 5:19-CT-3075-FL
 JUSTIN ANDREWS, HUGH HURWITZ,                 )
 ROD ROSENSTEIN, DONALD J.                     )
 TRUMP, US PROBATION OFFICE AND                )
 SUPERVISED RELEASE OFFICER,                   )
                                               )
                     Defendants.               )



Decision by Court.

This action came before the Honorable Louise Wood Flanagan, United States District Judge, for
frivolity review pursuant to 28 U.S.C. § 1915.

IT IS ORDERED, ADJUDGED, AND DECREED that the court DISMISSES this action
pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). Petitioner’s claims are dismissed without prejudice.



This Judgment filed and entered on November 14, 2019, and copies to:
Raymond R. Jennings, 22646-057, Butner Medium II – F.C.I., P.O. Box 1500, Butner, NC 27509
(via U.S. Mail)




 November 14, 2019                                       Peter A. Moore, Jr.
                                                         Clerk of Court



                                                   By:
                                                         Deputy Clerk
